IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ERIC CLARKE,1                              §
                                               §   No. 381, 2014
          Respondent Below-                    §
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware,
                                               §   in and for Sussex County
    TAMMY CHARLES,                             §   File No. CN99-10284
                                               §   Petition No. 13-03102
          Petitioner Below-                    §
          Appellee.                            §

                               Submitted: February 6, 2015
                                Decided: April 8, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.

                                           ORDER

         This     8th       day of April 2015, upon consideration of the parties’ briefs

and the record below, it appears to the Court that:

         (1)     The appellant, Eric Clarke (“Husband”), filed this appeal from an

order of the Family Court, dated June 17, 2014, which divided the parties’ property

ancillary to their divorce. We find no merit to the appeal. Accordingly, we affirm

the Family Court’s judgment.

         (2)     The record reflects that the parties were married on October 26, 1985,

separated on August 12, 2012, and divorced on May 15, 2013. It was the first

marriage for both parties. Both parties were 51 at the time of the hearing, and both
1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
were in good health. Both parties worked full-time throughout their marriage.

Although Husband made a higher salary than Wife during most of their marriage,

Wife had a higher salary than Husband in the four years preceding their divorce.

Husband, a licensed journeyman electrician, had been laid off by the employer for

whom he had worked for 30 years in January 2013. At the time of the ancillary

hearing, Husband was employed intermittently, earning an hourly wage of $35.96

per hour. His W-2 for 2012 reflected a yearly income of $65,000. Wife’s W-2 for

2012 reflected an annual salary of $84,974, although her annual gross income had

increased to $87,791 by the time of the hearing.

      (3)    Both parties were represented by counsel at the ancillary hearing.

Before the hearing, the parties were able to stipulate to the value of many of their

assets but disagreed about many other significant issues, including the value of

several vehicles, who should retain the marital home, which assets (or portions

thereof) and debts should be included in the marital estate, and the percentage of

the marital estate to be distributed to each party. Both parties testified at the

hearing. Wife sought a 50/50 distribution of the marital estate. Husband sought a

60/40 distribution in his favor. Both parties expressed a desire to retain the marital

home. Husband requested that each party be allowed to retain their own pensions

without distribution to the other.




                                          2
       (4)     Following the hearing, the Family Court, among other things, ordered

that the marital estate be divided on a 50/50 basis given the parties’ equal

contributions to the marriage. The court also ordered that the marital home be sold

because the court found no compelling reason to award either party the right to

retain it.    The Family Court acknowledged that some portion of Husband’s

Vanguard annuity, valued at $292,571 at the time of separation, was premarital but

concluded that the full value would be divided 50/50 because Husband had failed

to provide any evidence as to the value of the premarital portion.2 After valuing

and dividing the parties’ assets and debts, the Family Court ordered that: (i)

Husband owed Wife $78,060.82 for the division of the marital property; (ii) the

marital home should be sold and the proceeds divided equally; and (iii) Husband

owed Wife $72,630 from his tax-deferred assets. Husband appeals that ruling.

        (5) In his opening brief on appeal, which was filed pro se, Husband

challenges the Family Court’s conclusion that the parties’ contributed equally to

the marriage. He challenges the Family Court’s valuation of many of the parties’

assets, including several assets whose value he stipulated to prior to the ancillary

hearing. He contends that the premarital portion of his annuity is worth $75,000


2
  Husband had contributed to the annuity for 30 years. It was undisputed that Husband had
contributed to the annuity for 3 years before the parties married, but Husband did not timely
provide Wife with evidence of the premarital value of the annuity. On appeal, Husband asserts
that the premarital value of his annuity is $75,000, almost one-quarter of the entire value of the
annuity. His contention is not supported by the evidence in the record.


                                                3
and that Wife should not be awarded any portion of his pension or annuities. He

also challenges Wife’s credibility. He states his intention to keep “my house and

garage, my car, my pension and annuity.”

         (6)     The Family Court has broad discretion when dividing marital property

pursuant to 13 Del. C. § 1513.3 On appeal from a property division order, we

review the facts and the law, as well as the inferences and deductions made by the

trial judge.4 Conclusions of law are reviewed de novo. If the law was correctly

applied, we review for an abuse of discretion. We will not disturb findings of fact

unless they are clearly wrong and the doing of justice requires their overturn.5

Similarly, questions of credibility will not be disturbed on appeal unless clearly

erroneous.6

         (7)     In this case, the Family Court carefully considered the evidence and

all of the relevant factors under 13 Del. C. § 1513(a)7 in dividing the parties’


3
    Linder v. Linder, 496 A.2d 1028, 1030 (Del. 1985).
4
    Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
5
    Forester v. Forester, 953 A.2d 175, 179 (Del. 2008).
6
    Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d at 1204.
7
  DEL. CODE ANN. tit. 13, § 1513(a) provides that, in determining how to equitably divide marital
property between the parties following their divorce, the Family Court is required to consider the
following the factors: (1) the length of the marriage; (2) any prior marriage of the parties; (3) the
age, health, station, amount and sources of income, vocational skills, employability, estate,
liabilities and needs of each of the parties; (4) whether the property award is in lieu of alimony;
(5) the opportunity of each for future acquisitions of capital assets and income; (6) the
contribution or dissipation of each party in the acquisition, preservation, depreciation or
appreciation of the marital property, including the contribution of a party as homemaker,
husband or wife; (7) the value of the property set apart to each party; (8) the economic


                                                  4
marital estate. Having carefully considered the parties' respective positions and the

record on appeal, we find it manifest that the judgment below should be affirmed

on the basis of the Family Court's well-reasoned decision dated June 17, 2014. The

Family Court's findings of fact are supported by the evidence before it, and we find

no error in its division of property.8

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                              BY THE COURT:

                                              James T. Vaughn, Jr.
                                                    Justice




circumstances of each party at the time the division is to become effective, including the
desirability of awarding the family home or the right to live therein for reasonable periods to the
party with whom any children of the marriage will live; (9) whether the property was acquired by
gift, except those gifts excluded by paragraph (b)(1) of this section; (10) the debts of the parties;
and (11) tax consequences.
8
    Gregory J.M. v. Carolyn A.M., 442 A.2d 1373, 1374 (Del.1982).




                                                 5